


Exhibit 10.19

 

GENERAL WAIVER AND RELEASE

OF CLAIMS

 

This GENERAL WAIVER AND RELEASE OF CLAIMS (“Agreement”) is dated October 5,
2012, by and between Kurt Hoffman (“Employee”) and Hawaiian Telcom
Communications, Inc. (the “Company”).  Employee and the Company are collectively
referred to herein as the Parties.  The purpose of this Agreement is to set
forth certain binding promises and obligations between the Parties in connection
with Employee’s separation from the Company pursuant to Section 4(a)(iv) of the
Employment Agreement entered into by and between Employee and the Company dated
February 23, 2011 (the “Employment Agreement”), which separation was effective
October 5, 2012 (the “Separation Date”).

 

I.                                        DEFINITIONS

 

The following definitions apply to this Agreement.

 

A.                                    “Releasees” means the Company, and its
predecessors, successors, and past or present subsidiaries, affiliated and
related entities and the current and former officers, directors, principals,
stockholders, employees, agents, employee benefit plans and insurers of the
Company and its affiliates, subsidiaries and related entities, in both their
individual or corporate capacities.

 

B.                                    “Claims” means any and all claims or
causes of action, whether or not now known with respect to any matter,
including, without limitation, any matter related to Employee’s employment with
the Company or the termination of that employment relationship, or any alleged
conduct that, if proven, would constitute a violation of law or a breach of a
legal or equitable duty owed by any Releasee to Employee and Employee’s spouse,
heirs and assigns, whether presently known or not known by Employee. “Claims”
does not include matters which cannot be legally waived, such as unemployment
insurance or workers compensation claims.  “Claims” does not include a legal
cause of action that accrues after Employee signs this Agreement.

 

II.                                   CONSIDERATION

 

A.                                    The consideration that binds the Parties
to this Agreement shall be the mutual promises and covenants set forth in this
Agreement, including but not limited to the Company’s agreement to the
following:

 

(a)                                 to continue to pay, less all applicable
withholding and payroll taxes and other required deductions, in accordance with
normal payroll practices as of the Separation Date, Employee’s annual base
salary for the period beginning on the Separation Date through the earliest to
occur of (i) the eighteen (18) month anniversary of the Separation Date, (ii)
the first (1st) date Employee violates any covenant contained in Section 6 of
the Employment Agreement, (iii) the fifth (5th) day following the Separation
Date if the Company has not received by that date an executed copy of this
Agreement from Employee, or (iv) the first (1st) date of Employee’s revocation
of this Agreement; provided, any payments due on any

 

--------------------------------------------------------------------------------


 

payroll date that occurs after March 15, 2013 and during the six (6) month
period following the Separation Date shall be paid to Employee on the first
(1st) day of the seventh (7th) month following the Separation Date or, if
earlier, first (1st) day following Employee’s death, and

 

(b)                                 to pay the premiums to continue the current
coverage for Employee and any dependents under the Company’s group health
benefit plan, excluding Exec-U-Care and other supplemental coverage policies for
senior executives, until the earlier of (i) the eighteen (18) month anniversary
of the Separation Date, (ii) the first (1st) date Employee violates any covenant
contained in Section 6 of the Employment Agreement, (iii) the fifth (5th) day
following the Separation Date in the event the Company has not received by that
date an executed copy of this Agreement from Employee, or (iv) the first (1st)
date of Employee’s revocation of this Agreement.

 

B.                                    In addition to the consideration described
in Section II.A. above, subject to and conditioned upon receipt of an executed
copy of this Agreement from Employee and this Agreement becoming effective as
set forth in this Agreement, the Company shall:

 

(a)                                 pay Employee a pro-rated performance
compensation payment for the 2012 plan year, which except for the pro-ration
shall be pursuant to the terms and conditions set forth in the Performance
Compensation Plan and shall be paid in 2013 at such time as such payments are
paid to executive officers who participate therein,

 

(b)                                 provide that the following number of
Employee’s time-based RSUs shall become vested and settled immediately on the
effective date of this Agreement (and any remaining unvested time-based RSUs
granted to Employee under the Hawaiian Telcom 2010 Equity Incentive Plan (the
“Plan”) shall be forfeited immediately upon the Separation Date): (x) the number
of Employee’s time-based RSUs scheduled to vest on the next annual anniversary
of the applicable grant date, multiplied by (y) the ratio, the numerator of
which is the number of days that have elapsed from the immediately preceding
anniversary of the applicable grant date (or the applicable grant date, in the
event the Separation Date is less than one year following the grant date) to the
Separation Date and the denominator of which is 365, and

 

(c)                                  provide that the following number of
Employee’s performance-based RSUs shall become vested and settled upon the next
Determination Date (as defined in the applicable Restricted Stock Unit
Agreement)(and any remaining unvested performance-based RSUs granted to Employee
under the Plan shall be forfeited immediately upon the Separation Date): (x) the
number of performance-based RSUs that would otherwise vest on the Determination
Date based on actual performance, multiplied by (y) the ratio, the numerator of
which is the number of days that elapsed between the end of 2011 and the
Separation Date and the denominator of which is 365.

 

2

--------------------------------------------------------------------------------


 

Employee and the Company intend that all payments and benefits provided during
the six (6) month period following the Separation Date made pursuant to Sections
II(A)(a) and II(B)(b) and the benefits provided at any time pursuant to Section
II(A)(b) are exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) and all
payments provided after the six (6) month period following the Separation Date
pursuant to Section II(A)(a) and all payments made at any time pursuant to
Sections II(B)(a) and II(B)(c) comply with the requirements of Section 409A so
that none of such payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or to so comply, as applicable.  In no event will
the Company reimburse Employee for any taxes or other penalties that may be
imposed on Employee as a result of Section 409A and Employee shall indemnify the
Company for any liability that arises as a result of Section 409A.

 

In addition, as of the Separation Date, Employee will be entitled to the
payments and benefits set forth in the Company’s letter to Employee dated
October 5, 2012, including Employee’s salary and accrued but unused vacation
earned through the Separation Date, less all applicable withholdings and
required deductions.  Employee agrees that the only payments and benefits that
Employee is entitled to receive from the Company in the future are those
specified in this Agreement or in the Company’s letter to Employee dated October
5, 2012.

 

III.                              WAIVER AND RELEASE OF ALL CLAIMS

 

In consideration for receiving the consideration described in Section II above,
and for other good and valuable consideration, the sufficiency of which Employee
hereby acknowledges, Employee, on behalf of himself, his spouse, his heirs,
estate and assigns, hereby forever waives, releases and discharges all Releasees
from all Claims.  By way of example, the waived and released Claims include, but
are not limited to, claims arising under common law such as negligence, breach
of express or implied contract, breach of the covenant of good faith and fair
dealing, defamation, fraud, misrepresentation, invasion of privacy and wrongful
discharge, claims for attorneys’ fees or costs, and emotional distress; and
claims under other laws and regulations relating to employment.  This Agreement
also waives (without limitation) discrimination, harassment and retaliation
claims arising under fair employment practices statutes such as Title VII of the
Civil Rights Act, the Employee Retirement Income Security Act (“ERISA”) , the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), state and federal family or medical leave statutes, whistleblower
laws, Hawaii’s employment discrimination laws and other federal, state, or local
law prohibiting discrimination and/or harassment.

 

Employee understands and agrees that claims or facts in addition to or different
from those which are now known or believed by Employee to exist may hereafter be
discovered, but it is Employee’s intention to release all claims that Employee
has or may have against the Releasees, whether known or unknown, suspected or
unsuspected. In addition, Employee hereby expressly waives and releases any and
all rights and benefits conferred upon Employee by the provisions of any
applicable law, which provides substantially as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

3

--------------------------------------------------------------------------------


 

IV.                               TWENTY-ONE DAY REVIEW PERIOD AND CONSULTATION
WITH LEGAL COUNSEL

 

Employee has twenty-one (21) calendar days (inclusive of weekends and holidays)
from the date of presentation of this Agreement to him in which to consider
whether to accept or decline to sign this Agreement.  Employee is advised to
consult with an attorney prior to signing this Agreement.  Employee may
voluntarily sign this Agreement at any time within the twenty-one (21) calendar
day review period.

 

V.                                    SEVEN DAY REVOCATION PERIOD

 

Employee may voluntarily revoke this Agreement by delivering written notice of
revocation to the Company’s Human Resources office within seven (7) calendar
days following his signing of this Agreement.  Revocation means that the
Parties’ rights, duties and obligations under this Agreement shall be
cancelled.  Other rights, duties, and obligations that are independent of this
Agreement, however, shall remain in effect.  Because of the revocation period,
Employee understands that this Agreement shall not become effective or
enforceable until the 8th day after the date Employee signs this Agreement.

 

VI.                               EFFECT ON EMPLOYMENT AND POST-EMPLOYMENT
COMMITMENTS

 

Employee agrees to continue to comply with and remain bound by the
non-competition, non-solicitation, confidentiality, non-disparagement and other
restrictive covenants set forth in Section 6 of the Employment Agreement, which
Section 6 shall remain in full force and effect.  Employee and the Company agree
that this Agreement constitutes the entire agreement between Employee and the
Company and any affiliate of the Company regarding the subject matter of this
Agreement, and that this Agreement may be modified only in a written document
signed by Employee and a duly authorized officer of the Company.

 

Employee has returned or shall immediately return to the Company any and all
Company property in Employee’s possession or control, including, but not limited
to, files, records, computer access codes, computer programs, instruction
manuals, business plans, equipment, documents, credit cards, phone cards, keys
and key cards, and Employee has returned and/or destroyed all Company property
that Employee stored in electronic form or media outside the Company’s premises
(including, but not limited to, any Company property stored in Employee’s
personal computer, USB drives or in a cloud environment).

 

VII.                          DISPUTE RESOLUTION AND GOVERNING LAW

 

All disputes arising out of or relating to this Agreement must first be
submitted to confidential mediation with a neutral mediator selected mutually by
the Parties.  The Parties will share equally in the cost of mediation.  Disputes
that remain unresolved after mediation will be resolved exclusively through
binding arbitration in Honolulu, HI accordance with the Rules, Procedures, and
Protocols for Arbitration of Disputes of Dispute Prevention & Resolution, Inc.
then in effect.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Hawaii without regard to the conflicts of laws
principles thereof.

 

4

--------------------------------------------------------------------------------


 

VIII.                     SAVINGS CLAUSE

 

If any part of this Agreement is deemed invalid, a court or arbitrator, as the
case may be, shall have authority to eliminate that provision and give full
effect to the remaining provisions of this Agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one agreement.  Execution
of a facsimile copy or scanned image shall have the same force and effect as
execution of an original, and a facsimile signature or scanned image of a
signature shall be deemed an original and valid signature

 

IT IS SO AGREED:

 

 

/s/ Kurt Hoffman

 

Date: October 9, 2012

Kurt Hoffman

 

 

 

 

 

Hawaiian Telcom Communications, Inc.

 

 

 

 

 

/s/ Eric K. Yeaman

 

Date: October 9, 2012

Eric K. Yeaman

 

 

6

--------------------------------------------------------------------------------
